—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated January 14, 2003, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
There are triable issues of fact as to whether the plaintiff Rosa Martinez contributed to the accident in attempting to make an illegal left turn at an intersection (see Colonna v Suarez, 278 AD2d 355 [2000]; Anyanwu v Johnson, 276 AD2d 572, 573 [2000]; Gildersleeve v Leo, 274 AD2d 547 [2000]; Maschka v Newman, 262 AD2d 615, 616 [1999]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.